DETAILED ACTION
Applicant’s 10/26/2020 response to the previous 04/28/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-11 and 13-21 as amended and/or filed on 10/26/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is January 5, 2018 (20180105).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to U.S. Provisional Patent Application Serial Number 62/614,273, entitled SELF-CONTAINED BLUETOOTH DEVICE PROXIMITY10 SENSORS IN WIRELESS COMMUNICATION WITH VEHICLE CONTROL SYSTEM, filed January 5, 2018 (20180105).

Response to Amendments/Arguments
Applicant’s 10/26/2020 amendments to the ABSTRACT have been fully considered and are persuasive.  Accordingly the Objection set forth in section 8 of said previous 04/28/2020 Office action has been withdrawn. 

Applicant’s 10/26/2020 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) set forth in sections 12-14 of  said previous 04/28/2020 Office action have been fully considered and they are not persuasive.  

Applicant argues on pages 11-12 inter alia: 
Gautama does not teach inter alia, “said each sensor of the plurality of RF enabled proximity sensors being configured to estimate distances to the authorized user mobile devices by measuring strength of RF transmissions of the authorized user mobile devices received by said each sensor…”

RESPONSE:
Applicant’s arguments are untenable because as explained in the previous Office action with regard to claim 11 for example, Gautama Figure 3 and associated descriptive texts teach in for example, Col. 6, lines 26-35:
“(22) In some implementations, the signal processing module 132 of the end device proximity detection/determination module 130 processes information from signals received by the BLUETOOTH.RTM. antenna 122 to determine signal strength information, and in some implementations, to determine the approximate distance between the source of those signals (e.g., the end device 170) and the tire 115 of the vehicle 110 in which the sensor 120 is located (e.g., signal strength information observed and determined at multiple sensors can be processed using known triangulation technologies to determine the approximate distance of an end device from and one or more of the tires).” (Emphasis added).

Which connotes the claimed limitations of each sensor of the plurality of RF enabled proximity sensors being configured to estimate distances to the authorized user mobile devices by measuring strength of RF transmissions of the authorized user mobile devices received by said each sensor.

Applicant argues on page 12 inter alia: 

Schaffzinz lock is binary when it comes to locking…the receiver read range is not the same as a predetermined distance.

RESPONSE:

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case the rejections are based on the teachings of the combination of references.  Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01, which states

must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)
As explained in the previous Office action and as understood, given the BRI, the claimed “a predetermined distance departure limit” is considered to be taught by the prior art references as explained.   The receiver read range is a predetermined range with a predetermined limit chosen by the use of the components.  The claims currently do not require the determination of the departure limit to be predetermined in any specific manner, accordingly given the BRI the receiver read range connotes the predetermined distance departure limit.  Further, Gautama expressly teaches a “predetermined distance limit for authorization based on the distance in Col. 2 lines 14+, especially lines 25+ below;
“the central module can determine, based on signal strength information provided from the sensors or the end device, whether the end device is within range for authorization. For example, in one implementation, the central module can determine, based on the signal strength information provided from the sensors or the end device, a distance of the end device from the vehicle and can then determine whether the end device is within the range for authorization based on the distance of the end device from the vehicle. “ (Emphasis added)

Accordingly the prior art is considered as teaching the claimed limitations as explained.

Applicant argues on page 12 inter alia: 


RESPONSE:
Applicant’s arguments are untenable because claims 2, 3 and 7 recite “wherein the one or more…” which requires only one limitation to be taught by the references to anticipate the claim.  In the instant case “wherein the ONE departure action comprises activating the power locks of the vehicle.” Is clearly taught by the combination of references as explained in the rejection of Gautama and Schaffzin.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9008917 B2 to Gautama; Neeraj R. et al. (Gautama) in view of US 20060164208 A1 to Schaffzin; Richard A. et al. (Schaffzin).	

Regarding claim 1 Gautama teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    561
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    484
    724
    media_image2.png
    Greyscale


and associated descriptive texts including for example the ABSTRACT:
“A passive entry passive start (PEPS) system is provided for performing at least one PEPS function with respect to a vehicle as an end device (e.g., smart phone or key fob, etc.) approaches the vehicle and comes within range for authorization. The vehicle includes a plurality of sensors and a central module. The central module is communicatively coupled to the end device and to the sensors via short-range wireless connections. The central module can determine, based on signal strength information provided from the sensors or the end device, whether the end device is within range for authorization. When the end device is determined to be within range for authorization, the central module can control performance of at least one PEPS function at the vehicle.” (Emphasis added);


each sensor of the plurality of RF enabled proximity sensors comprises an RF transceiver configured to communicate with the VCS and one or more authorized user mobile devices authorized to operate features of the VCS, and a processing module configured to control operation of the RF transceiver of said each sensor in Col. 2, lines 18-27,
said each sensor see Gautama above Col. 7, lines 62-67;
“(32)    For example, in some embodiments, when it's determined that the end device 170 is close enough to the vehicle 110, the PEPS functions are performed (e.g., the doors are unlocked, engine is started, etc.).    
; and  
10the VCS and the plurality of RF-enabled sensors are configured to detect departure events when an authorized user mobile device of the one or more mobile devices crosses from within a predetermined distance departure limit of the vehicle to outside of the predetermined distance departure limit of the vehicle, and to perform one or more departure actions in response to one or more departure conditions being met, the one or more departure conditions comprising occurrence of a departure event in Col. 7, lines 62-67;
“(32)    For example, in some embodiments, when it's determined that the end device 170 is close enough to the vehicle 110, the PEPS functions are performed (e.g., the doors are unlocked, engine is started, etc.). When it's determined that the end device 170 is too far from the vehicle 110 the PEPS system remains inactivated and the doors remain locked.”.  

Gautama teaches the VCS and the plurality of RF-enabled sensors are configured to detect departure events when an authorized user mobile device crosses from within a predetermined distance departure limit of the vehicle to outside of the predetermined distance departure limit of the vehicle, and to perform one or more departure actions in response to one or more departure conditions being met, the one or more departure conditions comprising occurrence of a departure event in Col. 7, lines 62-67 as explained above, Gautama does not appear to expressly disclose a “departure action” of actually locking the doors when the authorized user departs the vehicle and travels beyond the predetermined distance.

Schaffzin teaches in for example, the ABSTRACT a universal hands free key and lock system and method that is distance dependent;
“Methods and systems are provided for a universal key that enables a user to have access to any type of secured portal, both physical and electronic, in a wireless, hands-free, distance-independent manner without requiring contact or line of sight access between the key and the secured portal. The universal key is not distance-dependent, and each secured portal can be provided with its own prescribed activation range, if desired. Some portals may be provided with long range activation, such as 50 feet, while other portals may be provided with short range activation of a few feet or less. The type of portal being secured and the range of activation may be selected by the user and is not limited by the universal key. In addition, the universal key will provide access to the secured portals in a hands-free fashion so that the user need not push any buttons or take any other action in order to obtain access to the portal. The user need only carry the universal key somewhere on their person in order to access the portal. And 

[0008] In another embodiment of the invention, the reader in the lock is sensitive to the direction from which the code is transmitted by the universal key, so that the code will only be detected by the reader associated with the lock in the door when the user carrying the universal key is outside the door but not when the user is inside the door. This prevents the door from being inadvertently unlocked when the user carrying the universal key passes close to the inside of the door. In addition, the lock may be configured to automatically unlock when the door is approached from the outside and will automatically lock when the user walks away from the door on the outside and travels beyond the receiver read range.” (Emphasis added). 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of automatically performing departure actions when a user travels beyond a predetermined distance. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle of Gautama would automatically lock its doors when the user initially travels beyond the predetermined distance. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Schaffzin to the prior art of Gautama as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 2 and 3 and the limitations wherein the one or more departure actions comprise at least one action selected from the group consisting of activating power locks of the vehicle to lock the vehicle, turning off at least some lights of the vehicle, activating at least some security features of the vehicle, raising windows of the vehicle, closing sunroof of the vehicle and raising roof of 20the vehicle see the teachings of the combination of Gautama and Schaffzin in claim 1 above with regard to at least “activating power locks of the vehicle to lock the vehicle” wherein it would have been obvious to one of ordinary skill in the art to provide the teachings of Schaffzin to the prior art of Gautama as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”.  

See Gautama above Col. 7, lines 62-67;
“(32)    For example, in some embodiments, when it's determined that the end device 170 is close enough to the vehicle 110, the PEPS functions are performed (e.g., the doors are unlocked, engine is started, etc.).   Wherein it is understood that “etc.” connotes the other claimed limitations. 

Regarding claim 4 and the limitation wherein the one or more departure conditions further comprise 5meeting a time hysteresis test see Gautama Col. 4 lines 16+:
“20) When the end device is determined to be within range for authorization, the central module can initiate an authorization process with the end device by exchanging GATT messages over a data channel with the end device. In accordance with some embodiments of the method, initiating the authorization process comprises the steps of: transmitting, from the end device to the central module, a GATT request message over a data channel to initiate a passive entry passive start function; and transmitting, from the central module to the end device, a GATT response message over a data channel to confirm that the end device is connected to the central module. A timer is then started at the central module that specifies a timeout period that the central module will wait for a trigger event to 

Regarding claim 5 and the limitation the apparatus of claim 1, wherein the VCS and the plurality of RF enabled sensors are further configured to detect arrival events when an authorized user mobile device crosses from outside of a predetermined distance arrival limit to inside of the predetermined distance arrival 10limit of the vehicle and to perform one or more arrival actions in response to one or more arrival conditions being met the one or more arrival conditions comprising occurrence of an arrival event see Gautama above Col. 7, lines 62-67;
“(32)    For example, in some embodiments, when it's determined that the end device 170 is close enough to the vehicle 110, the PEPS functions are performed (e.g., the doors are unlocked, engine is started, etc.).    

Regarding claim 6 and the limitation the apparatus of claim 5, wherein the one or more arrival actions comprise at least one action selected from the group consisting of unlocking selected or all doors of the vehicle, I§momentarily flashing the at least some lights of the vehicle, activating horn of the vehicle, deactivating security system of the vehicle see Gautama above Col. 7, lines 62-67;

the doors are unlocked, engine is started, etc.).   
Wherein it is understood that “etc.” connotes the other claimed limitations. 

Regarding claim 7 and the limitation the apparatus of claim 5, wherein the one or more arrival actions comprise unlocking the vehicle, momentarily flashing at least some lights of the vehicle, activating horn of the vehicle. 20deactivating security system of the vehicle, extension of a rear view mirror of the vehicle and placement of driver seat of the vehicle into positions previously preprogrammed to correspond to the authorized user mobile device that caused last arrival event see Gautama above Col. 7, lines 62-67;
“(32)    For example, in some embodiments, when it's determined that the end device 170 is close enough to the vehicle 110, the PEPS functions are performed (e.g., the doors are unlocked, engine is started, etc.).    

Wherein it is understood that “etc.” connotes the other claimed limitations. 

Regarding claim 8 and the limitation wherein the one or more arrival conditions further comprise meeting a time hysteresis test see the rejection of claim 4 above mutatis mutandi for unlocking the doors and incorporated herein.  

5Regarding claim 9 and the limitation the apparatus of claim 1, wherein the RF transceiver of said each RF enabled proximity sensor of the plurality of RF enabled 


10 Regarding claim 10 and the limitation the apparatus of claim 9, wherein the VCS is further configured to communicate with the authorized user mobile devices via Bluetooth links between the VWS and the authorized user mobile devices see the teachings of Gautama figure 3.    

Regarding claim 11 and the limitation the apparatus of-claim 10, wherein said each sensor of the plurality of RF enabled proximity 15sensors is configured to estimate distance to the authorized user mobile devices by measuring strength of Bluetooth RF transmissions of the authorized user mobile devices see the teachings of Gautama as explained above.

16DEIl05UTLRegarding claim 13 and the limitation the apparatus of claim 10, wherein the departure events and the arrival events are detected from changes in strength of Bluetooth transmissions of the authorized user mobile devices see the teachings of Gautama.

Regarding claim 14 and the limitation wherein each of the departure events and arrival events is detected from changes in strength of RF transmissions of the authorized user mobile devices and meeting a time hysteresis test see the rejection of claim 4 above.  

Regarding claim 15 and the limitation the apparatus of claim 10, wherein the VCS is configured to test for new departure events before new arrival events see the teachings of Gautama figure 3 item 336.   
  
Regarding claim 16 and the limitation the apparatus of claim 10, wherein the VCS is configured to test for new arrival events before new departure events see the teachings of Gautama figure 3 item 336.   

Regarding claim 17 and the limitation the apparatus of claim 10 wherein said each sensor of the plurality of RF enabled proximity sensors further comprises a power source and an enclosure and is self-contained within the enclosure, thereby facilitating vehicle installation of said each sensor see the teachings of Gautama Figure 1B, items 120 A-D.  

Regarding claim 19 see the rejection of corresponding parts of claim 1 above which is incorporated herein.  


i5 Regarding claim 20 a see the rejection of corresponding parts of claims 1 and 5 above  incorporated herein.

Regarding claim 21 and the limitation the method of claim 19, wherein:18DEl05UTL the one or more departure actions comprise at least one action selected from the group consisting of locking the vehicle, turning on at least one light of the vehicle, activating at least one .  
 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9008917 B2 to Gautama; Neeraj R. et al. (Gautama) in view of US 20060164208 A1 to Schaffzin; Richard A. et al. (Schaffzin) as applied to the claims above and further in view of US 20170092030 A1 to Badger, II; Charles Everett (Badger).

Regarding claim 18 the combination of Gautama above does not appear to expressly disclose wherein at least one of the authorized user mobile devices is a smartwatch.  

Badger teaches a smartwatch is used as an authorized user mobile device for a vehicle in in for example paragraph:
“[0022] As shown in FIG. 1, the wireless system 100 further includes a mobile device 108 that is paired to the key fob 102 using known wireless pairing techniques, including, for example, exchanging security codes stored in a memory (not shown) of the key fob 102 with the mobile device 108 for authentication by the vehicle 104. The mobile device 108 may communicate with the key fob 102 using Bluetooth, infrared, radio frequency identification (RFID), near field communication (NFC), or any other short-range wireless communication technology. The mobile device 108 may be any type of portable electronic device, including, for example, a smartphone or other mobile telephone, a tablet or tablet-type personal computer, a personal digital assistant (PDA), a smartwatch or other wearable device, and the like. ”



The combination of the known elements is achieved by a known method of using a smartwatch to communicate with a vehicle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   

Therefore, the results would have been predictable to one of ordinary skill in the art.
	
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Badger to the prior art combination of Gautama as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210311                                                                                                                                                                                                       

/BEHRANG BADII/Primary Examiner, Art Unit 3665